Tabbell, J.;
Martha A. Watkins was the owner of a certain tract of land in Columbus, Lowndes county, Mississippi, and she and James H. Turner were the joint owners of the buildings, storehouses, etc., on said tract of land, and were partners in business conducted in the said buildings, under the firm name of James H. Turner & Co. Some time in 1868 this firm was dissolved, Turner disposing of his interest in the business and in the buildings to *597said Martha A. Watkins, for the sum of $1,493.82, to secure the payment of which sum she gave her note, with Fanny Watkins and others, as sureties thereon, and further to secure the payment of this note, executed a trust deed upon the said buildings to S. M. Meek, trustee, with power of sale. Default was made in the payment of the note, whereupon the buildings aforesaid were sold under the trust deed. Addie T. Hunt, now Addie T. Owens, one of the appellees, becoming the purchaser, as she was before the sale the assignee of the note secured by said deed. This sale took place in 1869. In 1871, Addie T. Owens and her husband filed their bill in the chancery court of Lowndes county, setting out the foregoing facts, and further stating that they had never had possession of said buildings; that they had not been able to obtain possession thereof; that said buildings were valuable, and commanded high rents ; that C. L. & A. R. Porter were in possession of said buildings without the consent, and against the will of the complainants ; that they deny to the latter rents and profits of said buildings ; that said C. L. & A. R. Porter, Martha A. Watkins, S. M. Meek, and others, were conniving and contriving to defraud complainants of their rights in the premises, and absolutely refuse these reasonable requests ; and that complainants are without adequate relief, except in a court of equity ; whereupon complainants pray a sale of the said buildings, with authority to the purchaser to remove the same for the benefit of complainants; for an account of the rents and profits; or for such other or further relief as the nature of the case may require. To the bill there was a demurrer alleging numerous grounds therefor. The demurrer was overruled, with leave to defendants to answer in sixty days. From this decree there was an appeal, the action of the court in overruling the demurrer being assigned here for error. The important ques*598tion for our consideration in this case is, whether, upon the facts, the bill can be maintained; or whether the bill presents a case of which equity can take cognizance. If any of the other points made by the demurrer are well taken, they appear to be such as can be disposed of in the court below.
In view of the case of Otley v. Haviland, Clark & Co., 56 Miss. 19, it will be unnecessary to enter into any extended discussion on the disposition of the case at bar. That was a case in equity, taken to the appellate court on demurrer to the bill. The complainant was the purchaser of a building sold under a proceeding to enforce the lien of a mechanic upon the building, the land whereon it was erected not being subject to the lien. In that case, as in the one at bar, numerous causes of demurrer were assigned. The court of last resort, in disposing of that case, say: “ As to the propriety of coming into equity to assert the appellant’s right to the buildings and materials, it appears, from the peculiar nature of the case, that no other court is competent to give adequate relief without injustice to the respective rights of the parties. The appellant being entitled to the buildings and materials, with the right to remove them from the ground, and the appellees being entitled to the ground, it is proper that a court of equity should direct how the appellant’s right to remove the buildings and materials should be exercised, so as to do no prejudice to the rights of the appellees as owners of the ground, and this could not be done by a court of law. It appears, therefore, to be a proper case for the interposition of a court of equity.”
In a case like this, there is open to the owner of the buildings, the statutory remedy to recover possession by summary proceedings before a magistrate, a,n action to recover damages for the conversion, and an action of ejectment. To either remedy there would be found serious, if not fatal obstacles, and neither would afford *599that al equate and complete remedy to which the party is entitled. In equity alone is there such full and ample power of redress as the party requires and which justice demands.
It can make no difference, that in one case the complainant became the owner of the buildings at a sale on a judgment decreeing a lien of a mechanic, and in the other by purchase at a sale by a trustee under a trust deed. In both, the complainants appear as the owners of the buildings, while third parties own the land. Otley v. Haviland et al., is not only our guide upon the maxim, “ Stare decisis, et non quieta movere,” but it commands the approval of our .judgment as a practical rule in a case which seems not to be otherwise provided for.
The decree overruling the demurrer is affirmed, with leave to the respondents to answer the bill within forty days from this date.